                 Case 1:19-cv-04557-VEC Document 35 Filed 03/03/20 Page 1 of 1
                                                          30 ROCKEFELLER PLAZA     AUSTIN         LONDON
                                                          NEW YORK, NEW YORK       BEIJING        MOSCOW
                                                          10112-4498               BRUSSELS       NEW YORK
                                                                                   DALLAS         PALO ALTO
                                                          TEL +1 212.408.2500      DUBAI          RIYADH



MEMO ENDORSED
                                                          FAX +1 212.408.2501      HONG KONG      SAN FRANCISCO
                                                          BakerBotts.com           HOUSTON        WASHINGTON


                                             USDC SDNY
       March 3, 2020                         DOCUMENT
                                             ELECTRONICALLY FILED
                                             DOC #:                                Earl B. Austin
                                             DATE FILED: 3/3/2020                  TEL: 212.408.2564
                                                                                   FAX: 212.259.2564
                                                                                   earl.austin@bakerbotts.com

       VIA ECF
       Hon. Valerie Caproni, USDJ
       United States District Court, Southern District of New York
       40 Foley Square, Room 240
       New York, NY 10007

              Re:      Obesity Action Coalition v. Aetna, Inc. d/b/a Aetna Better Health, Inc.,
                       Civil Case No. 1:19-cv-04557

       Dear Judge Caproni:

               We represent Defendants Aetna Inc. and Aetna Better Health, Inc. (collectively, “Aetna”)
       in the above-referenced matter and write to provide a brief status update to the Court and request
       an additional 60-day stay of all pending deadlines in light of the parties’ settlement negotiations.

               As the Court is aware, Aetna has decided to revise its bariatric surgery policy to eliminate
       the specific time requirements of which Plaintiff Obesity Action Coalition (“OAC”) complains.
       The parties expect that once the revised policy is published—which Aetna expects will occur
       within the next 60 days—they will be able to settle this litigation.

              Accordingly, Aetna respectfully requests that:

          (1) All deadlines be stayed; and

          (2) The parties be permitted to file a letter with the Court, on or before May 5, 2020,
              informing the Court as to the status of negotiations and whether a settlement has been
              reached.

              OAC’s counsel has advised Aetna that OAC consents to the above requests.

  Application GRANTED. This case will remain
  STAYED pending settlement discussions. The
  parties are directed to submit a status update by          Respectfully submitted,
  May 5, 2020 indicating whether a resolution
  has been reached.
                                                             /s/ Earl B. Austin
  SO ORDERED.                                                Earl B. Austin


                                      3/3/2020
  HON. VALERIE CAPRONI
  UNITED STATES DISTRICT JUDGE
